Conway B. Judge. The appellant filed her petition in the court below, for dower in the lands, slaves, and personal estate of her deceased husband. She made the administrators and heirs, 4nd the Trustees of the Real Estate Bank, and Neely and Menesinger and Underhill, defendants; some of them demurred; some answered; others responded in no.way whatever. The case was never set down for final hearing; but the court, after various orders respecting the different parties, ultimately decreed that complainant have dower assigned her in the lands and personal property, and appointed Commissioners to make the assignment, and ordered them to report at the next term of the court: but said nothing as to the slaves, and gave no decree for or against the respective defendants, and none for general costs. There is obviously, therefore, no final decree in the cause, and it is dismissed for want of jurisdiction.